Case: 10-70004   Document: 00512507088     Page: 1   Date Filed: 01/21/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 21, 2014
                                 No. 10-70004
                                                                        Lyle W. Cayce
                                                                             Clerk
CARLOS TREVINO,

                                           Petitioner-Appellant,
v.

WILLIAM STEPHENS, Director, Texas Department of Criminal Justice,
Correctional Institutions Division,

                                           Respondent-Appellee.




                Appeal from the United States District Court
                     for the Western District of Texas



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:
      In light of the Supreme Court’s decision in Trevino v. Thaler, 133 S. Ct.
1911 (2013), we remand to the district court for full reconsideration of the
Petitioner’s ineffective assistance of counsel claim in accordance with both
Trevino and Martinez v. Ryan, 132 S. Ct. 1309 (2012).            If the Petitioner
requests it, the district court may in its discretion stay the federal proceeding
and permit the Petitioner to present his claim in state court.